UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7175



In Re:   ROBERT WILLIAM PUCKETT,



                                                         Petitioner.




           On Petition for Writ of Mandamus. (CR-98-12)


Submitted: November 24, 2003              Decided:   February 4, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert William Puckett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert W. Puckett petitions this court for a writ of

mandamus directing the district court to act on his 28 U.S.C.

§ 2255 (2000) motion.       Our review of the district court docket

sheet in that action reveals that the district court entered a

final order on April 22, 2003, denying relief on Puckett’s § 2255

motion.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition as moot.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -